Appeal by the defendant from two orders of the Special Term of the Supreme Court, the first denying defendant’s motion to strike out the name “ Miorin ” from the name of the plaintiff, and for a judgment dismissing the complaint on the ground that the Children’s Court had exclusive jurisdiction; and the second denying defendant’s motion to require plaintiff to serve an amended complaint in which each cause of action shall be separately stated and numbered. The action is for breach of a single contract made by defendant’s testator to pay for plaintiff’s support and maintenance during his minority and to make adequate provision for his maintenance, support and education in case of the testator’s death,. Orders unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.